Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 are pending in the present application with claims 1, 7, and 13 being independent.

Claim Objections
Claims 2, 5, 8, and 11 are objected to because of the following informalities:
	In claim 2, line 9, it appears that “concept” should be changed to --a concept--.
	In claim 2, line 16, it appears that “same” should be changed to --a same--.
	In claim 2, line 19, it appears that “documents” should be changed to --the documents--.
	In claim 5, line 1, it appears that “be enabled” should be changed to --enabled--.
	In claim 5, line 4, it appears that “Expertise” should be changed to --Expert--.
	Claims 8 and 11 are objected to for reasons similar to those regarding claims 2 and 5, respectively.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As set forth in MPEP 2163(1), an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
	However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.02(V).
	In the present case, each of independent claims 1, 7, and 13 recites “inputting, by the processor, the meaningful information, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor.”  While this language appears to be lifted from at least [0022] of the present specification, neither this portion nor any other portion of the specification sets forth how or where such information/protocols/pre-stored dataset are inputted (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
	Furthermore, each of independent claims 1, 7, and 13 recites “generating a case frame upon extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, into a standard document.”  While this language appears to be lifted from at least [0022] of the present specification, neither this portion nor any other portion of the specification sets forth how extracting a “key value” from the protocols into a “standard document” generates a “case frame,” or what a “case frame” even is in the first place (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
	Furthermore, each of independent claims 1, 7, and 13 recites “validating each key value with the pre-asked queries and the responses to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based the predictive value computed for each key value.”  While this language appears to be lifted from at least [0022] of the present specification, neither this portion nor any other portion of the specification sets forth how to validate the key values with pre-asked queries and responses to compute a predictive value, much less how doing so results in drafting an interim design document based on the key value predictive value (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
	Furthermore, each of independent claims 1, 7, and 13 recites “computing a prediction score based on overlapping of the interim clinical trial protocol design document with the pre-drafted protocol and the regulatory authorities protocol to determine whether the interim clinical trial protocol design document is approved or rejected.”  While this language appears to be lifted from at least [0022] of the present specification, neither this portion nor any other portion of the specification sets forth how “overlapping” of the interim design document with the pre-drafted and regulatory authorities’ protocol somehow results in a “prediction score” (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(1)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.
	The remaining claims are rejected for depending from rejected base claims.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the term “meaningful information” is a relative term which renders the claim indefinite. The term “meaningful information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 1, line 12, it is not understood what is meant by “case frame.”	In claim 1, lines 14-17, it is not understood how to validate the key values with pre-asked queries and responses to compute a predictive value, much less how doing so results in drafting an interim design document based on the key value predictive value
In claim 1, lines 18-21, it is not understood how “overlapping” of the interim design document with the pre-drafted and regulatory authorities’ protocol somehow results in a “prediction score”
In claim 1, lines 22-24, it is not clear whether the generated clinical trial protocol design document is based on the interim clinical trial protocol design document.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1 and 3-6 are directed to a method (i.e., a process), claims 7 and 9-12 are directed to a system (i.e., a machine), and claim 13 is directed to a non-transitory computer readable medium (i.e., a manufacture).  Accordingly, claims 1, 3-7, and 9-13 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 7 includes limitations that recite at least one abstract idea.  Specifically, independent claim 7 recites:

A system for generating clinical trial protocol design document, thereby selecting a patient and an investigator for a clinical trial process, the system comprising: 
a processor; and 
a memory coupled to the processor, wherein the processor is capable of executing a plurality of modules stored in the memory, and wherein the plurality of modules comprise: 
a Trial Planning and Design module for: 
acquiring raw data, from a plurality of disparate data sources comprising a set of documents, wherein the raw data is being pre-processed to deduce meaningful information, 
inputting the meaningful information, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor, wherein the pre-stored dataset comprises queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries; 
a Draft Protocol Development and Approval module for drafting a clinical trial protocol design document by, 
generating a case frame upon extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, into a standard document, 
validating each key value with the pre-asked queries and the responses to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based the predictive value computed for each key value,
computing a prediction score based on overlapping of the interim clinical trial protocol design document with the pre-drafted protocol and the regulatory authorities protocol to determine whether the interim clinical trial protocol design document is approved or rejected, and 
generating the clinical trial protocol design document, when the interim clinical trial protocol design document is approved based on the prediction score and further approved by the regulatory authorities; and 
an Investigator's Selection and Patient Recruitment module for selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprises correlation between features, associated to the clinical trial protocol design document, and features associated to a profile of the investigator or features associated with a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.

The Examiner submits that the foregoing underlined limitations constitute “certain
methods of organizing human activity” because drafting a clinical trial protocol design document using previous protocols, approving the clinical trial protocol design document based on regulatory authorities, and then selecting an investigator and a patient for the clinical trial based on investigator/patient profiles and the clinical trial protocol design document relates to relates to managing human behavior/interactions between people.  Furthermore, drafting the clinical trial protocol design document by generating a case frame upon extracting a key value from pre-drafted/regulatory authorities’ protocols into a standard document, validating a key value with pre-asked queries and responses to compute a predictive value to draft an interim clinical trial protocol design document based the predictive value computed for each key value, computing a prediction score based on overlapping of the interim clinical trial protocol design document with the pre-drafted protocol and the regulatory authorities protocol to determine whether the interim clinical trial protocol design document is approved or rejected, and generating the clinical trial protocol design document when the interim clinical trial protocol design document is approved based on the prediction score and further approved by the regulatory authorities following rules or instructions.
	Still further, a user could practically with their mind and pen and paper generate a case frame upon extracting a key value from pre-drafted/regulatory authorities’ protocols into a standard document, validate a key value with pre-asked queries and responses to compute a predictive value to draft an interim clinical trial protocol design document based the predictive value computed for each key value, compute a prediction score based on overlapping of the interim clinical trial protocol design document with the pre-drafted protocol and the regulatory authorities protocol to determine whether the interim clinical trial protocol design document is approved or rejected, generate a clinical trial protocol design document when the interim clinical trial protocol design document is approved based on the prediction score and further approved by the regulatory authorities following rules or instructions, and then select an investigator and a patient for the clinical trial based on investigator/patient profiles and the clinical trial protocol design document which thus amounts to “mental processes.”
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 4, 5, 10, and 11 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-In relation to claims 4 and 10, these claims call for assigning investigators with recommendation scores based on the clinical protocol document and the investigator profiles which at such high level of generality relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed previously.
-In relation to claims 5 and 11, these claims call for learning the selection of the investigator which at such high level of generality relates to “certain methods of organizing human activity” and “mental processes” similar to as discussed previously.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for generating clinical trial protocol design document, thereby selecting a patient and an investigator for a clinical trial process, the system comprising: 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a memory coupled to the processor, wherein the processor is capable of executing a plurality of modules stored in the memory (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), and wherein the plurality of modules comprise: 
a Trial Planning and Design module (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for: 
acquiring raw data, from a plurality of disparate data sources comprising a set of documents, wherein the raw data is being pre-processed to deduce meaningful information (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)),
inputting the meaningful information, a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor, wherein the pre-stored dataset comprises queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries (extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II); (mere field of use limitation as noted below, see MPEP § 2106.05(h))); 
a Draft Protocol Development and Approval module (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for drafting a clinical trial protocol design document by, 
generating a case frame upon extracting data in a form of a key value, from the pre-drafted protocol and the regulatory authorities protocol, into a standard document, 
validating each key value with the pre-asked queries and the responses to compute a predictive value, corresponding to each key value, thereby drafting an interim clinical trial protocol design document based the predictive value computed for each key value,
computing a prediction score based on overlapping of the interim clinical trial protocol design document with the pre-drafted protocol and the regulatory authorities protocol to determine whether the interim clinical trial protocol design document is approved or rejected, and 
generating the clinical trial protocol design document, when the interim clinical trial protocol design document is approved based on the prediction score and further approved by the regulatory authorities; and 
an Investigator's Selection and Patient Recruitment module (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) for selecting an investigator, for performing the clinical trial, and a patient, on which the clinical trial needs to be performed, based on a set of parameters, wherein the set of parameters comprises correlation between features, associated to the clinical trial protocol design document, and features associated to a profile of the investigator or features associated with a profile of the patient, past trials undertaken by investigators, social networking data, or historical data of the patient.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the memory, processor, and various modules, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of acquiring pre-processed data including meaningful information from various sources and inputting the meaningful information and other information, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).  Furthermore, the additional limitations of how the meaningful information is input along with a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor, wherein the pre-stored dataset comprises queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 7 and analogous independent claims 1 and 13 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 7 and analogous independent claims 1 and 13 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 3 and 9: These claims recite how the interim clinical trial protocol document is respectively approved and rejected when the prediction score is greater and less than a threshold and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 4 and 10: These claims recite use of a Deep Neural Network algorithm to assign the recommendation score which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5 and 11: These claims recite how the processor learns via a reinforcement learning technique and re-ranking algorithm based on input from an SME which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 6 and 12: These claims recite how the design document is generated form testing a therapeutic effect of a medicine upon selecting a patient and how the document is generated using AI/ML approaches which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the memory, processor, and various modules, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of acquiring pre-processed data including meaningful information from various sources and inputting the meaningful information and other information, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).  Furthermore, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
Still further, the additional limitations of how the meaningful information is input along with a pre-drafted protocol, a regulatory authorities protocol curated by regulatory authorities, and a pre-stored dataset, present in a document repository coupled with the processor, wherein the pre-stored dataset comprises queries and pre-asked queries by the regulatory authorities mapped with responses to the pre-asked queries, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 3-7 and 9-13 are ineligible under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent App. No. 2020/0286596 to Yang et al discloses a system for acquiring clinical study data from a plurality of sources and making it available for querying as part of generating a protocol for a new clinical trial.  U.S. Patent App. Pub. No. 2009/0313048 to Kahn discloses a system including a plurality of metamodels that define generic protocols for a number of disease categories, whereby one of the metamodels can be selected and encoded with trial eligibility and patient workflow for a new clinical trial.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686